DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7, 11-13, 22, 27-32, 36, 40, 42-43, and 50-51 are pending in this office action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1704710.1, filed on March 24th, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

Claims 11-12, 28-29, 31, 36, 40, 42-43, and 50-51 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  On page 4 in the list of the claims filed on September 20th, 2019, dependent claims 11 and 12 depend on canceled dependent claim 4. The claims does not refer to a previously set forth claim. 
On pages 5-6 in the list of the claims, dependent claims 31, 36, 42 and 51 depends on dependent claim 12  which is then further depends on canceled dependent claim 4 does not refer to a previously set forth claim. On pg. 5 in the list of the claims, dependent claims 28-29 depend on canceled dependent claim 9 and does not refer to a previously set forth claim. On pg. 6, dependent claims 40, 43, and 50 dependent on canceled parent dependent claims 15 and 17 also do not refer to a previously set forth claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

"a central control module configured to receive a request..." in claim 1.

“a state store module coupled to the central control module and configured to store the task…” in claim 1.

“an enactor module which is configured to action the task output…” in claim 1.

“the central control module is configured for stateless operation…” in claim 2.

	“a scheduler module configured to cause the enactor module to action the task at a predetermined time…” in claim 7. 

	“the scheduler module is configured to prioritise a plurality of tasks…actioned by the actor module in a predetermined order” in claim 11. 

	“the state store module is configured to store state information indicative of the state of the schedule module” in claim 12.

	“a state monitoring module which is configured to monitor the state of at least the data store and provide state information…” in claim 13. 

	“the data store is configured to store state information and configured to provide…to the state store module in claim 22. 

	“a central control module configured to receive a request and generate a task using the request” in claim 27.

“a state store module coupled to the central control module and configured to store…and configured to output the stored task in response to the state information” in claim 27. 

“an enactor module which is configured to action…causes the data store to perform an action related to data stored in the data store” in claim 27.

“the plurality of data management systems are each configured to manage data stored in the same data store” in claim 28.

“the central control module of each of the plurality of data management systems is configured to receive state information from the state store module of at least one of the other data management systems” in claim 29.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (See Applicant’s specification pg. 16, lines 21-24, “In embodiments where the central control module 2 is a REST server…implemented in server hardware or implemented as a virtual server See pg. 17, lines 9-11, “state store module is implemented in separated hardware or in a separate virtual environment…”. See pg. 15, lines 5-8, “The web server 22 of some embodiments is a server which is configured to receive and transmit information from a web user interface module 24. The web server 22 is configured to receive push or pull communication from the web user interface module 24”. See pg. 22, lines 30-33, and pg. 23, lines 1-3, “a data management system of one embodiment comprises three interface modules 30a-c which are each configured to communicate with a plurality of central control modules 2a-n. Each central control module 2a-n is configured to communicate with two state store modules 26a-b. Each of the state store modules 26a-b is configured to communicate with two task engine modules 4a-b. Each of the task engine modules 4a-b is configured to communicate with a plurality of enactor modules 31a-n” (See also pg. 14, lines 25-28, “The data management system 1 comprises the central control module 2 which is configured to receive a request 20…The central control module 2 is…from a at least one of a client application module 21” and See pg 15, lines 1-3, “The client application module 21 of some embodiments is an end user application programming interface (API) which enables a user to interact with the data management system 1). See pg. 20, lines 21-23, “the data store file system 6 comprises a data store server and the state monitoring module 28 is implemented within the data store server”. See pg. 10, lines 23-26, “In some embodiments, at least one of the sub-component modules 6 is a data store which comprises, but is not limited to, one or more of a tape, a magneto- optical (MO) drive, a digital versatile disc (DVD), an object store, a database or a computer accessible data storage device”. See pg. 20, lines 21-22, “In some the state monitoring module 28 is implemented within the data store server”. See pg. 3, lines 1-2, “Advantageously, the system further comprises: a scheduler module configured to cause the enactor module…”. See pg. 10, lines 14-15, “In some embodiments, the system comprises a data storage device or server…”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7, 11-13, 22, 27-32, 36, 40, 42-43, and 50-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1- Step 1: The claim is directed towards a system/apparatus comprising of a combination of concrete devices (data management system comprises central control module, state store module, and enactor module implemented on hardware), and therefore is a machine, which is statutory category of invention.

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 1 recites claim language of “…to receive a request and generate a task using the request...to store the task… and configured to output the stored task in response to the state information”, In this context, “…to receive a request and generate a task using the request…to store the task…and configured to…output the stored task in response to the state information” can be interpreted as parsing and comparing data. This process can be a mental process, as a person can receive task instruction and insert that task into a list and later retrieve that list to return the results back to the individual.  Further, the claim recites “an enactor module which is configured to action the task output from the state store module by generating an enactor output command that at least partly corresponds to the task…to perform an action related to data stored in the data store”. In this step, one can easily instruct a person to perform a task retrieving the task list  and provide the result back to the user after observing the information list to be return back to the individual is mental process. Such steps of storing a task in a list and evaluating after receiving a command to output the result is based on a mental process is nothing more than an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the 

Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “receive a request and generate a task…” and “store the task…”. The “generating” and “storing” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving, generating, and storing the data for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g),discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance 
	
Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of receiving a request to generate the task and later store the task is mere data gathering that is recited at a high level of generality. The output step of generating an output command at least partly that corresponds to a task to be communicated to the data store in which the data store perform an action related to the data store is merely data output from the data that is being gather and remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more (See MPEP 2106.05(g),discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)). 

The additional elements recited in independent claim 1 are, “a central control module”,  “a state store module”, and “an enactor module” are recited so generically (no details whatsoever are provided other than that they are hardware server) that they represent no more than mere instructions to apply the judicial exception on a computer.


Thus, the claim does not include any additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 

Appropriate correction is required.

Claim 2 is dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 2 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “the central control module is configured for stateless operation”. The central control module is configure for stateless operation in such that no indication of previous interaction has been initialized in which is merely a recitation of generic computer components with mere instruction to start off as a stateless operation, and therefore, does not amount to significantly more than the abstract idea. 



Claim 7 is dependent on claim 1 and includes all the limitation of claim 1. Therefore claim 7 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “a scheduler module configured to cause the enactor module to action the task at a predetermined time”, which is abstract idea of a generic computer component of evaluating the task when to commit the action at the schedule time, and therefore, does not amount to significantly more than the abstract idea. 

Claim 11 is dependent on claim 3 which is dependent on claim 2 which is further dependent on claim 1 and includes all of the limitations of claim 1. Therefore claim 11 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitation of “the scheduler module is 

Claim 12 is dependent on claim 3 which is dependent on claim 2 which is further dependent on claim 1 and includes all of the limitations of claim 1. Therefore claim 12 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitation of “the state store module is configured to store state information indicative of the state of the scheduler module”, which is an abstract idea of creating a schedule and reviewing the schedule list to determine status of the list in which a generic computer component can perform, which does not amount to significantly more than the abstract idea. 

Claim 13 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 13 recites the same abstract idea of “mental process” specifically observation and evaluating under the human mind. The claim recite limitations of “the system further comprises: a state monitoring module which is configured to monitor the state of at least the data store and provide state information indicative of the state of at least the data store to the state store module”, which is an abstract idea of observing and monitoring the state of the data and providing information after reviewing the state information in which a generic computer component can perform, which does not amount to significantly more than abstract idea. 

Claim 22 is dependent on claim 7 which is dependent on claim 1 and includes all of the limitations of claim 1. Therefore claim 22 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitation of “the data store is configured to store state information and configured to provide the state information to the state store module”, which is an abstract idea of storing state information in a location and providing the information when necessary in which a generic computer component can perform, which does not amount to significantly more than the abstract idea. 

Regarding claim 27- Step 1: The claim is directed towards a system/apparatus comprising of a combination of concrete devices (data management system comprises central control module, state store module, and enactor module implemented on hardware), and therefore is a machine, which is statutory category of invention.

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 27 recites claim language of “…to receive a request and generate a task using the request...to store the task… and configured to output the stored task in response to the state information”, In this context, “…to receive a request and generate a task using the request…to store the task…and configured to…output the stored task in response to the state information” can be interpreted as parsing and comparing data. This process can be a mental process, as a person can receive task instruction and insert that task into a  list and later retrieve that list to return the results 

	Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “receive a request and generate a task…” and “store the task…”. The “generating” and “storing” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving, generating, and storing the data for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process 

Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of receiving a request to generate the task and later store the task is mere data gathering that is recited at a high level of generality. The output step of generating an output command at least partly that corresponds to a task to be communicated to the data store in which the data store perform an action related to the data store is merely data output from the data that is being gather and remain insignificant extra-solution activity even upon 

The additional elements recited in independent claim 27 are, “a central control module”,  “a state store module”, and “an enactor module” are recited so generically (no details whatsoever are provided other than that they are hardware server) that they represent no more than mere instructions to apply the judicial exception on a computer.
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).

Thus, the claim does not include any additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 

Appropriate correction is required.

Claim 28 is dependent on claim 27 and includes all the limitation of claim 27, Therefore, claim 28 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “the plurality of data management systems are each configured to manage data stored in the same data store”. This process can be accomplished mentally, as a generic computing system performing a series of step of managing data in the same location is merely storing information in the same location in which it can be retrieved, and therefore, does not amount to significantly more than the abstract idea. 

Claim 29 is dependent on independent claim 27 and includes all the limitation of claim 27, Therefore, claim 29 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “the plurality of data management systems are each configured to manage data stored in the same data store”. This process can be accomplished mentally, as a generic computing system performing a series of step of managing data in the same location is merely storing information in the same location in which it can be retrieved, and therefore, does not amount to significantly more than the abstract idea. 

Regarding claim 30- Step 1: The claim is directed towards method comprising of receiving a request at a central control module and generating the central control module a task using the request and storing the generated task at the state store in which is then outputted in response to the state information based on an output 

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 30 recites claim language of “…store state information indicative of a state of the data store and configured to output the stored task in response to the state information”, In this context, “…store state information indicative of a state of the data store and configured to output the stored task in response to the state information” can be interpreted as parsing and comparing data. This process can be a mental process, as a person can receive task instruction and insert that task into a  list and later retrieve that list to return the results back to the individual.  Further, the claim recites “an enactor module which is configured to action the task output from the state store module by generating an enactor output command that at least partly corresponds to the task…to perform an action related to data stored in the data store”. In this step, one can easily instruct a person to perform a task retrieving the task list  and provide the result back to the user after observing the information list to be return back to the individual is mental process. Such steps of storing a task in a list and evaluating after receiving a command to output the result is based on a mental process is nothing more than an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 30 recites an abstract idea.

Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “receive a request and generate a task…” and “store the task…”. The “generating” and “storing” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving, generating, and storing the data for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g),discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Accordingly, the claim as a whole does not integrate the 

Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of receiving a request to generate the task and later store the task is mere data gathering that is recited at a high level of generality. The output step of generating an output command at least partly that corresponds to a task to be communicated to the data store in which the data store perform an action related to the data store is merely data output from the data that is being gather and remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more (See MPEP 2106.05(g),discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)). 

The additional elements recited in independent claim 30 are, “a central control module”,  “a state store module”, and “an enactor module” are recited so generically (no details whatsoever are provided other than that they are hardware server) that they represent no more than mere instructions to apply the judicial exception on a computer.
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that 

Thus, the claim does not include any additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 

Appropriate correction is required.

Claim 31 is dependent on claim 2 which is further dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 31 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “the central control module is configured for stateless operation”. The central control module is configure for stateless operation in such that no indication of previous interaction has been initialized in which is merely a recitation of generic computer components with mere instruction to start off as a stateless operation, and therefore, does not amount to significantly more than the abstract idea. 



Claim 36 is dependent on claim 12 which is further dependent on independent claim and includes all the limitation of claim 1. Therefore claim 36 recites the abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “a scheduler module configured to cause the enactor module to action the task at a predetermined time”, which is abstract idea of a generic computer component of evaluating the task when to commit the action at the schedule time, and therefore, does not amount to significantly more than the abstract idea. 

Claim 40 is dependent on claim 13 which is further dependent on claim 1 and includes all limitation of claim 1. Therefore claim 40 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The 

Claim 42 is dependent on claim 12 which is further dependent on claim 1 includes all limitation of claim 1. Therefore claim 42 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitation of “monitoring using a state monitoring module the state of at least the data store; and providing state information indicative of the state of at least the data store to the state store module”, which is an abstract idea of monitoring the state information and providing the response after observing the state information in which can be perform by a generic computing component, which does not amount to significantly more than the abstract idea. 

Claim 43 is dependent on claim 42 which is dependent on claim 12 which is further dependent on claim 1 includes all limitation of claim 1. Therefore claim 43 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitation of “the method comprises executing the state monitoring module as a daemon on a data store server or on an additional server with access to the data store server or with access to a view of the data store server”, which is an abstract idea of a state monitoring module in which utilizes an additional 

Claim 50 is dependent on claim 30 and includes all the limitation of claim 30. Therefore claim 50 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “the method comprises storing state store information at the data store; and providing the state information to the state store module”, which is abstract idea of storing state information and providing the state information to the user once receiving the request, and therefore, does not amount to significantly more than the abstract idea. 

Claim 51 is dependent on claim 12 and which dependent on claim 1 and includes all of the limitations of claim 1. Therefore claim 51 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitation of “receiving an input from a user at a user interface module” and “communicating the input as a request to the central control module”, which is an abstract idea of evaluating the request by receiving mere instructions using a generic computing component, which does not amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 27-29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature “File & Object Storage For Dummies” issued to Neal Ekker (hereinafter as “Ekker”).

	Regarding claim 1 , Ekker teaches a data management system for managing a data store (Ekker: Pg. 26

    PNG
    media_image1.png
    149
    592
    media_image1.png
    Greyscale

{Examiner correlates the data store as the data being store in the Spectrum Scale file system}), 

the system comprising: a central control module configured to receive a request and generate a task using the request (Ekker: 
Pg. 28:

    PNG
    media_image2.png
    153
    603
    media_image2.png
    Greyscale

Pg. 42:

    PNG
    media_image3.png
    113
    742
    media_image3.png
    Greyscale

Pg. 59

    PNG
    media_image4.png
    83
    598
    media_image4.png
    Greyscale

pg.64:

    PNG
    media_image5.png
    155
    616
    media_image5.png
    Greyscale

{Examiner correlates that the user accessing the spectrum scale means to receive a request to perform a task});

 	a state store module coupled to the central control module and configured to store the task generated by the central control module (Ekker: 
pg. 28

    PNG
    media_image6.png
    148
    591
    media_image6.png
    Greyscale

Pg. 59

    PNG
    media_image4.png
    83
    598
    media_image4.png
    Greyscale

pg.64:

    PNG
    media_image5.png
    155
    616
    media_image5.png
    Greyscale

{Examiner correlates that the Spectrum Scale generates the task and distributes the tasks from the corresponding system in such that the task are stored based on the user accessing the RESTful API and the way it is access provides a request how the data is stored in such that a task is assigned to be return}), wherein

 	the state store module is further configured to store state information indicative of a state of the data store and configured to output the stored task in response to the state information (Ekker: 
pg. 28

    PNG
    media_image6.png
    148
    591
    media_image6.png
    Greyscale

Pg. 59

    PNG
    media_image4.png
    83
    598
    media_image4.png
    Greyscale

pg.64:

    PNG
    media_image5.png
    155
    616
    media_image5.png
    Greyscale

{Examiner interprets the tasks being computed as outputting the stored data in the Spectrum Scale}); and 

an enactor module which is configured to action the task output from the state store module by generating an enactor output command that at least partly corresponds to the task which, when communicated to the data store, causes the data store to perform an action related to data stored in the data store (Ekker: 
Pg. 59

    PNG
    media_image4.png
    83
    598
    media_image4.png
    Greyscale

pg.64:

    PNG
    media_image5.png
    155
    616
    media_image5.png
    Greyscale

{Examiner correlate the distributing the task by computing the task to be dividing between the independent system as a command to cause the Spectrum Scale  to perform a file placement in which causes to perform action related to the data by computing the task to be divided to the independent systems. The REST API provides a request and response is deliver based on the task is being computed to be deliver}).  

	Regarding claim 2, Ekker teaches the central control module is configured for stateless operation (Ekker: Pg.27

    PNG
    media_image7.png
    199
    735
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    69
    746
    media_image8.png
    Greyscale

{Examiner correlates the Hadoop File System as stateless}).  

	Regarding claim 3, Ekker teaches the central control module is a Representational State Transfer (REST) server (Ekker: Pg. 59

    PNG
    media_image4.png
    83
    598
    media_image4.png
    Greyscale

).  
	Regarding claim 27, Ekker teaches a distributed data management system comprising a plurality of data management systems (Ekker: pg. 27:

    PNG
    media_image9.png
    225
    1042
    media_image9.png
    Greyscale

), at least one of the plurality of data management systems being a data management system comprising: a central control module configured to receive a request and generate a task using the request (Ekker: 
Pg. 28:

    PNG
    media_image2.png
    153
    603
    media_image2.png
    Greyscale

Pg. 42:

    PNG
    media_image3.png
    113
    742
    media_image3.png
    Greyscale

Pg. 59

    PNG
    media_image4.png
    83
    598
    media_image4.png
    Greyscale

pg.64:

    PNG
    media_image5.png
    155
    616
    media_image5.png
    Greyscale

{Examiner correlates that the user accessing the spectrum scale means to receive a request to perform a task}); 

a state store module coupled to the central control module and configured to store the task generated by the central control module, wherein the state store module is further configured to store state information indicative of a state of the data store and configured to output the stored task in response to the state information (Ekker: pg.64:

    PNG
    media_image5.png
    155
    616
    media_image5.png
    Greyscale



    PNG
    media_image10.png
    266
    624
    media_image10.png
    Greyscale

); and 

an enactor module which is configured to action the task output from the state store module by generating an enactor output command that at least partly corresponds to the task which, when -4-4811-5573-6742.1Atty. Dkt. No. 113116-0208communicated to the data store, causes the data store to perform an action related to data stored in the data store (Ekker: 
Pg. 59

    PNG
    media_image4.png
    83
    598
    media_image4.png
    Greyscale

pg.64:

    PNG
    media_image5.png
    155
    616
    media_image5.png
    Greyscale

{Examiner correlate the distributing the task by computing the task to be dividing between the independent system as a command to cause the Spectrum Scale  to perform a file placement in which causes to perform action related to the data by computing the task to be divided to the independent systems. The REST API provides a request and response is deliver based on the task is being computed to be deliver}).  

	Regarding claim 28, Ekker teaches distributed data management system of claim [[27]]9, wherein the plurality of data management systems are each configured to manage data stored in the same data store (Ekker: pg. 28

    PNG
    media_image6.png
    148
    591
    media_image6.png
    Greyscale

).  

	Regarding claim 29, Ekker teaches the central control module of each of the plurality of data management systems is configured to receive state information from the state store module of at least one of the other data management systems (Ekker: pg.64:

    PNG
    media_image5.png
    155
    616
    media_image5.png
    Greyscale



    PNG
    media_image10.png
    266
    624
    media_image10.png
    Greyscale

).  

	Regarding claim 30, Ekker teaches a method of managing a data store, the method comprising: receiving a request at a central control module (Ekker: Pg. 28:

    PNG
    media_image2.png
    153
    603
    media_image2.png
    Greyscale
); 
generating at the central control module a task using the request (Ekker: 
Pg. 28:

    PNG
    media_image2.png
    153
    603
    media_image2.png
    Greyscale

Pg. 42:

    PNG
    media_image3.png
    113
    742
    media_image3.png
    Greyscale

Pg. 59

    PNG
    media_image4.png
    83
    598
    media_image4.png
    Greyscale

pg.64:

    PNG
    media_image5.png
    155
    616
    media_image5.png
    Greyscale

{Examiner correlates that the user accessing the spectrum scale means to receive a request to perform a task}); 

storing the generated task at a state store module which is coupled to the central control module (Ekker: pg. 28

    PNG
    media_image6.png
    148
    591
    media_image6.png
    Greyscale

Pg. 59

    PNG
    media_image4.png
    83
    598
    media_image4.png
    Greyscale

); 

storing at the state store module state information indicative of a state of the data store (Ekker: pg. 28

    PNG
    media_image6.png
    148
    591
    media_image6.png
    Greyscale

pg.64:

    PNG
    media_image5.png
    155
    616
    media_image5.png
    Greyscale
); 

outputting the stored task from the state store module in response to the state information; and enacting the task using an enactor module by generating an enactor output command that at least partly corresponds to the task which, when communicated to the data store, causes the data store to perform an action on data stored in the data store (Ekker: 
Pg. 59

    PNG
    media_image4.png
    83
    598
    media_image4.png
    Greyscale

pg.64:

    PNG
    media_image5.png
    155
    616
    media_image5.png
    Greyscale

{Examiner correlate the distributing the task by computing the task to be dividing between the independent system as a command to cause the Spectrum Scale  to perform a file placement in which causes to perform action related to the data by computing the task to be divided to the independent systems. The REST API provides a request and response is deliver based on the task is being computed to be deliver}).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13, 22, 32, 43, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature “File & Object Storage For Dummies” issued to Neal Ekker (hereinafter as “Ekker”) in view of U.S Patent 7,197,547 issued to Miller et al. (hereinafter as “Miller”).

Regarding claim 7, Ekker teaches claimed invention substantially as claimed, however Ekker does not explicitly teach the system further comprises: a scheduler module configured to cause the enactor module to action the task at a predetermined time.

	Miller teaches the system further comprises: a scheduler module configured to cause the enactor module to action the task at a predetermined time (Miller: Col 11, lines 32-39; the test URL causes the selected server to utilize desired components of the server's technology stack in order to generate a response to the test request. By analyzing and comparing the server's response against a predetermined response corresponding to a healthy server, the load balancing device is able to detect whether there exists a failure at one or more components of the selected server. Col 11, lines 53-58; Returning to block 604, if a server failure or server timeout is not detected for the selected server, at 612 a determination is made as to whether the status of the selected server reflects that it is enabled to receive client requests. If it is determined that the status of the selected server is enabled, it is assumed that the server is operating properly).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ekker (teaches receiving a request and generate a task using the request and storing the task in a state store and outputting the task according to the output command that corresponds to the task) with the teachings Miller (teaches a scheduler module configured to cause the enactor module to action the task at a predetermined time). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in generating the results at the schedule time to prevent disorganization (Miller: Col 11, lines 35-37). In addition, the references (Ekker and Miller) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ekker and Miller are directed to retrieving data and comparing the results. 

	Regarding claim 13, Ekker teaches claimed invention substantially as claimed, however Ekker does not explicitly teach the system further comprises: a state monitoring module which is configured to monitor the state of at least the data store and provide state information indicative of the state of at least the data store to the state store module.

	Miller teaches the system further comprises: a state monitoring module which is configured to monitor the state of at least the data store and provide state information indicative of the state of at least the data store to the state store module (Miller: Col 11, lines 44-49; receive any future requests directed to the disabled server. At 610 a Server Status Table may be updated to reflect the disabled status of the selected server and enabled status of the backup server. According to a specific implementation, the Server Status Table may reside at the load balancing device 240. Col 11, lines 63-67; Accordingly, the status of the selected server is updated to enable (614) the server to receive client request packets for processing. The Server Status Table is then updated (616) to reflect the current status of the selected server).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ekker (teaches receiving a request and generate a task using the request and storing the task in a state store and outputting the task according to the output command that corresponds to the task) with the teachings of Miller (teaches monitor the state of at least the data store and provide state information indicative of the state of at least the data store). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in generating the results and monitoring the states to prevent disorganization (Miller: Col 11, lines 35-37). In addition, the references (Ekker and Miller) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ekker and Miller are directed to retrieving data and comparing the results. 

	Regarding claim 22, the modification of Ekker and Miller teaches claimed invention substantially as claimed, and Miller further teaches the data store is configured to store state information and configured to provide the state information to the state store module (Miller: Col 8, lines 33-41; According to a specific embodiment, each of the plurality of data caches 250 is configured to store session and application state data relating to customer sessions which have been initiated with the data cache's associated server. Thus, for example, Data Cache A 250 a may be configured to store and/or provide state data for customer sessions handled ).  

Regarding claim 32, the modification of Ekker and Miller teaches claimed invention substantially as claimed, and Ekker further teaches the central control module is a Representational State Transfer (REST) server(Ekker: Pg. 59

    PNG
    media_image4.png
    83
    598
    media_image4.png
    Greyscale

 ).  

	Regarding claim 43, Ekker teaches claimed invention substantially as claimed, however Ekker does not explicitly teach the method comprises executing the state monitoring module as a daemon on a data store server or on an additional server with access to the data store server or with access to a view of the data store server.

	Miller teaches the method comprises executing the state monitoring module as a daemon on a data store server or on an additional server with access to the data store server or with access to a view of the data store server (Miller: Col 12, lines 30-38; In the example of FIG. 4B, it is assumed that the load balancing device selects Server B 210 b as the alternate or backup server. Accordingly, the load balancing device 240 forwards (43) the client request packet to Server B. When Server B receives the forwarded client request, it identifies (45) the session ID from the cookie Server B then attempts to access the state data associated with the electronic commerce session for client 202 from the Data Cache B 250 b).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ekker (teaches receiving a request and generate a task using the request and storing the task in a state store and outputting the task according to the output command that corresponds to the task) with the teachings of Miller (teaches an additional server with access to the data store server or with access to a view of the data store server). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in generating the results and monitoring to prevent disorganization (Miller: Col 11, lines 35-37). In addition, the references (Ekker and Miller) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ekker and Miller are directed to retrieving data and comparing the results. 

	Regarding claim 50, Ekker teaches claimed invention substantially as claimed, however Ekker does not explicitly teach the method comprises storing state store information at the data store; and providing the state information to the state store module;

	Miller teaches the method comprises storing state store information at the data store (Miller: Col 8, lines 33-41; According to a specific embodiment, each of the plurality of data caches 250 is configured to store session and application state data relating to customer sessions which have been initiated with the data cache's associated server. Thus, for example, Data Cache A 250 a may be configured to store and/or provide state data for customer sessions handled by Server A, and Data Cache B 250 b may be configured to store and/or provide state data relating to customer sessions initiated with Server B 242 b); and 

providing the state information to the state store module (Miller: Col 8, lines 33-41; According to a specific embodiment, each of the plurality of data caches 250 is configured to store session and application state data relating to customer sessions which have been initiated with the data cache's associated server. Thus, for example, Data Cache A 250 a may be configured to store and/or provide state data for customer sessions handled by Server A, and Data Cache B 250 b may be configured to store and/or provide state data relating to customer sessions initiated with Server B 242 b).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ekker (teaches receiving a request and generate a task using the request and storing the task in a state store and outputting the task according to the output command that corresponds to the task) with the teachings of Miller (teaches storing state store information at the data store and providing the state information to the state store module). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in generating the . 

Claims 11-12, 31, 40 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature “File & Object Storage For Dummies” issued to Neal Ekker (hereinafter as “Ekker”) in view of J.P Patent Application Publication 2011258097 issued to Keiichi Hiroki et al. (hereinafter as "Hiroki").

Regarding claim 11, Ekker teaches claimed invention substantially as claimed, however Ekker does not explicitly teach the scheduler module is configured to prioritise a plurality of tasks so that the tasks are actioned by the enactor module in a predetermined order.

	Hiroki teaches the scheduler module is configured to prioritise a plurality of tasks so that the tasks are actioned by the enactor module in a predetermined order (Hiroki: [0103]; calculates the processing cost of each generated additional analysis instruction, and calculates the priority from the analysis demand and processing cost of each additional analysis instruction. Furthermore, the analysis server 110 determines the execution order of the additional analysis instruction based on the priority, and executes the additional analysis instruction according to the determined execution order).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ekker (teaches receiving a request and generate a task using the request and storing the task in a state store and outputting the task according to the output command that corresponds to the task) with the teachings of Hiroki (teaches the scheduler module is configured to prioritise a plurality of tasks so that the tasks are actioned by the enactor module in a predetermined order). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in correcting the workload behavior by executing the data in a predetermined order to prevent disorganization  (See Hiroki: 0015). In addition, the references (Ekker and Hiroki) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ekker and Hiroki are directed to retrieving data and comparing the results. 

	Regarding claim 12, Ekker teaches claimed invention substantially as claimed, however Ekker does not explicitly teach the state store module is configured to store state information indicative of the state of the scheduler module.

	Hiroki teaches the state store module is configured to store state information indicative of the state of the scheduler module (Hiroki: [0103]; calculates the processing cost of each generated additional analysis instruction, and calculates the priority from the analysis demand and processing cost of each additional analysis instruction. Furthermore, the analysis server 110 determines the execution order of the additional analysis instruction based on the priority, and executes the additional analysis instruction according to the determined execution order).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ekker (teaches receiving a request and generate a task using the request and storing the task in a state store and outputting the task according to the output command that corresponds to the task) with the teachings of Hiroki (teaches the scheduler module is configured to prioritise a plurality of tasks so that the tasks are actioned by the enactor module in a predetermined order). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in correcting the workload behavior by executing the data in a predetermined order to prevent disorganization  (See Hiroki: 0015). In addition, the references (Ekker and Hiroki) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ekker and Hiroki are directed to retrieving data and comparing the results. 

	Regarding claim 31, the modification of Ekker and Hiroki teaches claimed invention substantially as claimed, and Ekker further teaches the central control module is configured for stateless operation (Ekker: Pg.27

    PNG
    media_image7.png
    199
    735
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    69
    746
    media_image8.png
    Greyscale

).  

	Regarding claim 40, Ekker teaches claimed invention substantially as claimed, however Ekker does not explicitly teach prioritising a plurality of tasks so that the tasks are actioned by the enactor module in a predetermined order.

	Hiroki teaches prioritising a plurality of tasks so that the tasks are actioned by the enactor module in a predetermined order (Hiroki: [0103]; calculates the processing cost of each generated additional analysis instruction, and calculates the priority from the analysis demand and processing cost of each additional analysis instruction. Furthermore, the analysis server 110 determines the execution order of the additional analysis instruction based on the priority, and executes the additional analysis instruction according to the determined execution order).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ekker (teaches receiving a request and  (teaches the scheduler module is configured to prioritise a plurality of tasks so that the tasks are actioned by the enactor module in a predetermined order). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in correcting the workload behavior by executing the data in a predetermined order to prevent disorganization  (See Hiroki: 0015). In addition, the references (Ekker and Hiroki) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ekker and Hiroki are directed to retrieving data and comparing the results. 

	Regarding claim 51, the modification of Ekker and Hiroki teaches claimed invention substantially as claimed, and Hiroki further teaches the method further comprises: receiving an input from a user at a user interface module (Hiroki: [0043]; The user operation terminal 100 includes a processor 201, a memory 202, a nonvolatile storage medium 203, an input / output device204, and a network interface 205); and 

communicating the input as a request to the central control module (Hiroki: [0033]; Analysis server 110 then estimates the analysis process requested by the user from the history of the received analysis command andperforms the estimated analysis process (step 160). Further, the analysis server 110 transmits information related to the estimated analysisprocess to the user operation terminal 100).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ekker (teaches receiving a request and generate a task using the request and storing the task in a state store and outputting the task according to the output command that corresponds to the task) with the teachings of Hiroki (teaches the scheduler module is configured to prioritise a plurality of tasks so that the tasks are actioned by the enactor module in a predetermined order). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in correcting the workload behavior by executing the data in a predetermined order to prevent disorganization  (See Hiroki: 0015). In addition, the references (Ekker and Hiroki) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ekker and Hiroki are directed to retrieving data and comparing the results. 

Claims 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature “File & Object Storage For Dummies” issued to Neal Ekker (hereinafter as “Ekker”) in view of J.P Patent Application Publication 2011258097 issued to Keiichi Hiroki et al. (hereinafter as "Hiroki") in further view of U.S Patent 7,197,547 issued to Miller et al. (hereinafter as “Miller”.

Regarding claim 36, the modification of Ekker and Hiroki teaches claimed invention substantially as claimed, however the modification of Ekker and Hiroki does not explicitly teach enacting the task at a predetermined time in response to an output from a scheduler module.

	Miller teaches 4811-5573-6742.1Atty. Dkt. No. 113116-0208enacting the task at a predetermined time in response to an output from a scheduler module (Miller: Col 11, lines 32-39; the test URL causes the selected server to utilize desired components of the server's technology stack in order to generate a response to the test request. By analyzing and comparing the server's response against a predetermined response corresponding to a healthy server, the load balancing device is able to detect whether there exists a failure at one or more components of the selected server. Col 11, lines 53-58; Returning to block 604, if a server failure or server timeout is not detected for the selected server, at 612 a determination is made as to whether the status of the selected server reflects that it is enabled to receive client requests. If it is determined that the status of the selected server is enabled, it is assumed that the server is operating properly).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ekker (teaches receiving a request and generate a task using the request and storing the task in a state store and outputting the task according to the output command that corresponds to the task) with the teachings of Hiroki (teaches the scheduler module is configured to prioritise a plurality of tasks so that the tasks are actioned by the enactor module in a predetermined order) to further include the teachings of Miller (teaches 4811-5573-6742.1Atty. Dkt. No. 113116-0208enacting the task at a predetermined time in response to an output from a scheduler module). One of ordinary skill in the art would 

	Regarding claim 42, the modification of Ekker and Hiroki teaches claimed invention substantially as claimed, however the modification of Ekker and Hiroki does not explicitly teach monitoring using a state monitoring module the state of at least the data store; and providing state information indicative of the state of at least the data store to the state store module.

	Miller teaches monitoring using a state monitoring module the state of at least the data store (Miller: Col 11, lines 44-49; receive any future requests directed to the disabled server. At 610 a Server Status Table may be updated to reflect the disabled status of the selected server and enabled status of the backup server. According to a specific implementation, the Server Status Table may reside at the load balancing device 240. Col 11, lines 63-67; Accordingly, the status of the selected server is updated to enable (614) the server to receive client request packets for processing. The Server Status Table is then updated (616) to reflect the current status of the selected server); and 

providing state information indicative of the state of at least the data store to the state store module (Miller: Col 11, lines 44-49; receive any future requests directed to the disabled server. At 610 a Server Status Table may be updated to reflect the disabled status of the selected server and enabled status of the backup server. According to a specific implementation, the Server Status Table may reside at the load balancing device 240. Col 11, lines 63-67; Accordingly, the status of the selected server is updated to enable (614) the server to receive client request packets for processing. The Server Status Table is then updated (616) to reflect the current status of the selected server).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ekker (teaches receiving a request and generate a task using the request and storing the task in a state store and outputting the task according to the output command that corresponds to the task) with the teachings of Hiroki (teaches the scheduler module is configured to prioritise a plurality of tasks so that the tasks are actioned by the enactor module in a predetermined order) to further include the teachings of Miller (teaches 4811-5573-6742.1Atty. Dkt. No. 113116-0208monitoring using a state monitoring module the state of at least the data store; and providing state information indicative of the state of at least the data store to the state store module). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in generating the results and monitoring to prevent disorganization (Miller: Col 11, lines 35-37). In addition, the references (Ekker, Hiroki, and Miller) teach features that are .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2010/0138485 issued to Chow et al. (hereinafter as “Chow”) teaches client based computer system in which communicates with the remote server to provide access to content or services by the server. 
U.S Patent Application Publication 2009/0083241 issued to Jones et al. (hereinafter as “Jones”) teaches data retrieval in a stateless environment based on retrieving data associated to a client request and satisfying the query accordingly.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5/24/2021
/ANDREW N HO/Examiner
Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162